It is admitted that the plaintiffs are the widow and heirs at law of E. L. Pemberton, deceased. They bring this action to recover the land *Page 258 
specified in the complaint, and claim to derive title thereto through their ancestor from George D. Simmons, now deceased.
The defendants are the widow and heirs at law of the last-named person.
It appears that on 8 June, 1866, the above named George D. Simmons executed to George W. Wightman a deed, whereof the following is a copy:
STATE OF NORTH CAROLINA — CUMBERLAND COUNTY.
Know ye that I, George Simmons, of the county and State aforesaid, do hereby appoint George W. Wightman, of the town of Fayetteville, in the county and State aforesaid, my true and lawful attorney in fact; and I do hereby authorize and empower him to sell and dispose of my house and lot in the town of Fayetteville, where I now reside, being the same sold to me by I. W. Powers, 5 June, 1858, either for cash (318)  or on credit, at his pleasure, unless I shall, on or before 1 May, 1867, pay off and discharge all the claims for which the said George W. Wightman is now liable as my surety, or where I am indebted to him or to Sinclair Vanderbilt, whose effects have been assigned to said Wightman in trust, the whole of my said indebtedness being seven hundred dollars or thereabouts; and with this power of sale I do hereby convey and assign to the said George W. Wightman and his heirs such an interest in the aforesaid house and lot as shall not be revocable by me or by my death before 1 May, 1867, but shall be in the said Wightman, as an estate in trust, to pay the said debts and to dispose of and convey to the purchaser, I hereby confirming the same.
Given under my hand and seal, 8 June, 1886.
(Signed)   GEO. D. SIMMONS.   (Seal.)
Witness: A. B. SMITH.
This deed was duly proven and registered on 8 June, 1866.
On 10 October, 1866, George D. Simmons, above named, executed by his attorney, G. W. Wightman, to Edmund L. Pemberton, now deceased, the husband of the plaintiff widow and ancestor of the other plaintiffs, a deed purporting to convey to him the fee simple in the land embraced by the deed above recited, and the said Wightman signed the deed for himself as to the covenants of warranty therein, but he did not undertake by the deed to convey any title in him to the land.
The said George D. Simmons continued to have possession of the land embraced by the deeds mentioned above ever after the execution of the same until his death, and the defendants, his surviving widow and heirs at law, have had like possession of the same ever since his death. *Page 259 
The defendants on the trial requested the court to instruct the jury "That upon the whole evidence they must find a verdict for (319) the defendants, and relied especially on the plea of the statute of limitations and the fact that Wightman attempted to sell the land before the time fixed for payment of the debt had expired under power of attorney." But the court instructed the jury to render a verdict for the plaintiffs, if they believed the evidence. They rendered a verdict for the plaintiffs; there was accordingly judgment in favor of the latter, from which the defendants appealed to this Court.
It seems that the deed above recited was treated in the court below as simply a power of attorney. This we think was a misapprehension, and leaves out of view its chief purpose. It is very informal and disorderly in its provisions, but it has all the essential elements of and the parties to it intended it to be and it was, in legal effect, a mortgage, coupled with a power of sale in the mortgagee. Its purpose was to convey the title to the land to the mortgagee, to secure the payment of the debts mentioned in it within a period of time specified, and in case of default by the mortgagor in this respect, then to give the mortgagee authority to sell the land and apply so much of the proceeds of sale as might be necessary to the liquidation of the mortgage debts.
Thus the legal title was in Wightman, the mortgagee. He did not purport to execute his own deed to Pemberton, the ancestor of the plaintiffs, under whom they claim, but to execute a deed to him in the name of Simmons, the mortgagor, by himself as attorney. The authority of the mortgagee to sell the land did not contemplate such a sale and conveyance. The sale was made before the condition of the mortgage was broken, and the deed purported to be executed by the (320) mortgagor by his attorney. Granting, for the present purpose, that Pemberton got such interest as the mortgagee under the circumstances could convey, and that the latter was estopped to deny the title of Pemberton, the latter took whatever interest he got by the deed with notice of and subject to the rights of Simmons, the mortgagor, because the deed of mortgage was registered, and therefore there was notice of it to everybody; and, indeed, it would seem that Pemberton had actual notice of the deed of mortgage. He claimed by virtue of the power contained in it and probably saw it.
The mortgagee never had possession of the land in question. The mortgagor continued to have possession thereof until his death; and *Page 260 
ever thereafter, until this action began in 1884, the defendants, his widow and heirs at law, have had possession of the same. It does not appear that the mortgage ever was foreclosed by a sale, as contemplated by it or by the decree of any court. It does appear, however, that more than ten years elapsed next after the time when a failure to pay the mortgage debts would be a breach of the condition thereof. This lapse of time raised the presumption under the statute applicable (Rev. Code, ch. 65, sec. 19) that the debts were paid at the time mentioned, and thus the mortgage was discharged and the legal estate revested in the mortgagor, he, until the time of his death, and the defendants, his heirs, having had possession of the land as above stated. Powell v. Brinkley, Busb., 154; Roberts v. Welch, 8 Ired. Eq., 287.
As the mortgage was thus discharged the ancestor of the plaintiffs, under whom they claim, got no title as against the mortgagor, and hence none descended to them. The title, so far as appears, is in the defendants, heirs of the deceased mortgagor.
(321)     The defendants do not formally plead payment of the debts secured by the mortgage at the time therein specified and the consequent discharge of the mortgage, but in the answer they allege "that the plaintiffs have not brought their action within the time prescribed by law, and the same is barred by the statutes of limitation," etc. Taking the whole of the pleadings together we think the statute — not of limitations, but of presumption — above cited is sufficiently referred to to indicate their purpose to rely upon payment presumed as provided by it.
There is error for which there must be a new trial. To that end let this opinion be certified to the Superior Court. It is so ordered.
Error.                                       Venire de novo.
Cited: Strause v. Cohen, 113 N.C. 352; Lassiter v. Roper, 114 N.C. 20;Threadgill v. Comrs., 116 N.C. 628; Duckworth v. Duckworth, 144 N.C. 622.